Citation Nr: 0712691	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  05-01 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a bilateral foot 
condition, to include metatarsalgia.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from March 1993 to 
September 1999.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas.  The RO, in pertinent part, denied 
service connection for bilateral metatarsalgia.

The matter was previously before the Board in March 2006 and 
remanded to satisfy an outstanding hearing request.  The 
hearing was held in May 2006.  A transcript of the testimony 
is in the claims file.  

The appeal is REMANDED to the agency of original (AOJ) 
jurisdiction via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The veteran contends that she is entitled to service 
connection for a bilateral foot condition.  Specifically, she 
asserts that as a result of a car accident in service and 
being on her feet 10 to 16 hours a day while performing her 
duties as a flight safety officer, she currently suffers from 
bilateral metatarsalgia.  A preliminary review of the record 
discloses that additional development is necessary prior to 
appellate disposition.

As noted above, the veteran contends that she was involved in 
a car accident during service, which led to her current 
condition.  She testified in May 2006 that the accident 
occurred in September 1993.  She further indicated that she 
was on crutches for two months after the accident and was 
treated at her duty station in Newington, Tennessee.  A 
review of the veteran's service medical records does not 
contain evidence of the car accident or records dated between 
1993 and 1995.  Though the veteran indicated in her January 
2005 VA Form 9 that the medical records were lost by the Navy 
in New River, North Carolina, there has been no official 
confirmation that these records were lost.  Thus, it would 
appear that the veteran's service medical records are 
incomplete.  

Under 38 C.F.R. § 3.159(c)(2), VA will make as many requests 
as are necessary to obtain relevant records from a Federal 
department or agency.  These records include but are not 
limited to, military records, including service medical 
records.  VA will end its efforts to obtain records from a 
Federal department or agency only if VA concludes that the 
records sought do not exist or that further efforts to obtain 
those records would be futile.  Id.  Therefore, a remand is 
necessary to obtain any missing service medical records, to 
include those dated in September 1993 and up until 1995, 
which contain evidence of the in-service car accident and 
subsequent treatment.  

During her May 2006 Travel Board hearing, the veteran 
testified that she received treatment for her feet from a Dr. 
G from approximately August 2005 to December 2005.  These 
records have not been associated with the claims folder.  She 
also testified that she received treatment from a Dr. C from 
1999 to 2005.  While there is a January 2006 letter from JGC, 
D.P.M., contained in the claims folder, his underlying 
treatment records, to include those dated between 1999 and 
2005, have not been associated with the claims folder.   Such 
must be obtained upon remand. 

Under 38 C.F.R. § 3.159(c)(1), VA will make reasonable 
efforts to obtain relevant records not in the custody of a 
Federal department or agency, to include records from private 
medical care providers.  Such reasonable efforts will 
generally consist of an initial request for the records and, 
if the records are not received, at least one follow-up 
request.  Id.  A follow-up request is not required if a 
response to the initial request indicates that the records 
sought do not exist or that a follow-up request for the 
records would be futile.  Id.

The Board's review of the record also discloses that VA did 
not afford the veteran with a podiatry examination in 
connection with her claim on appeal.  Accordingly, it is 
necessary under the VCAA for the veteran to be examined for 
the purpose of having a medical specialist express an opinion 
as to whether the veteran currently suffers from a bilateral 
foot condition, to include metatarsalgia, as a result of her 
active duty service.  38 U.S.C.A. § 5103A(d).

In view of the account given by the veteran of events that 
purportedly happened in service, service medical records 
noting the veteran complained of foot pain and aching with 
prolonged activity, and the medical treatment for foot 
problems that followed after her discharge, the Board will 
ask for the AOJ to attempt to develop the record further as 
delineated above.  Regardless of whether additional records 
are obtained, the veteran should be afforded a VA examination 
to determine if the claimed bilateral foot condition is 
traceable to her period of active military duty.

Finally, the Board notes that additional evidence was 
received by the RO after the September 2004 statement of the 
case (SOC) was issued.  This evidence included VA outpatient 
treatment records from the Fayetteville VA Medical Center and 
the Broker, Oklahoma, medical system dated between 2002 and 
2005.  While the veteran did waive RO consideration of a 
January 2006 treatment note from JGC, D.P.M., submitted at 
her May 2006 Travel Board hearing, she did not waive initial 
RO consideration of the VA outpatient treatment records.  

Any pertinent evidence submitted by the veteran must be 
referred to the AOJ for review, unless the veteran or 
representative waives this procedural right.  38 C.F.R. 
§ 20.1304(c); Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  As the 
veteran did not waive initial AOJ consideration of the new 
evidence received after the September 2004 SOC and the claim 
involves a request for service connection, the appeal must be 
remanded for the evidence to be reviewed.   

Ongoing VA medical records pertinent to the issue should also 
be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the National 
Personnel Records Center (NPRC) or other 
appropriate record depository and attempt 
to obtain any outstanding service medical 
records of the veteran, to include those 
dated in September 1993, which contain 
evidence of the alleged in-service car 
accident, as well as those dated between 
1993 and 1995.  All requests for records 
and their responses must be associated 
with the claims folder. 

2.  The AOJ should contact the veteran 
and request that she identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated her for a bilateral foot 
condition since her discharge from 
service.  She should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.

Regardless of the veteran's response, the 
AOJ should obtain: (a) all outstanding 
private medical records from Dr. G dated 
between August 2005 and December 2005; 
(b) all outstanding private medical 
records from JGC, D.P.M., dated between 
1999 and 2005; and (c) VA treatment 
outpatient treatment records from the 
Fayetteville VA Medical Center dated 
after June 2005.  All information, which 
is not duplicative of evidence already 
received, should be associated with the 
claims file.

3.  If the AOJ is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A. § 5103A(b)(2).

4.  Thereafter, the AOJ should arrange 
for an examination of the veteran by a VA 
podiatrist to determine the etiology of 
any current bilateral foot disorder.  The 
podiatrist must review the entire claims 
file.  All necessary special studies or 
tests are to be accomplished if deemed 
necessary to arriving at a diagnosis.  
The podiatrist is asked to render an 
opinion as to whether it is at least as 
likely as not that any current bilateral 
foot condition, to include metatarsalgia, 
is related to the veteran's period of 
active duty service.  (The term "at 
least as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the medical findings both 
for and against a conclusion are so 
evenly divided that it is as medically 
sound to find in favor of causation as to 
find against it.)   The examiner is asked 
to provide the complete rationale for any 
opinion expressed.

5.  The veteran must be properly informed 
of her scheduled VA examination, and she 
should be given notice of the 
consequences of failure to report for the 
examination, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examination, the claims folder should 
include clear documentation of her 
failure to report, including a statement 
as to whether she failed to appear 
without notice, or whether she requested 
cancellation or postponement and 
rescheduling of the examination.

6.  Thereafter, the AOJ should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the AOJ should 
review the requested examination report 
and required medical opinion to ensure 
that it is responsive to and in complete 
compliance with the directives of this 
remand and if it is not, the AOJ should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the AOJ should 
readjudicate the claim for service 
connection for a bilateral foot 
condition, to include metatarsalgia.  If 
any benefits sought on appeal remain 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence received after the September 
2004 SOC, as well as the applicable law 
and regulations considered pertinent to 
the issue on appeal.  Appropriate time is 
to be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



